This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JULIE SAKURA, as Personal Representative
 3 of the Estate of SERGIO RAUL MONTANO-
 4 MORENO, and GLORIA MORENO,

 5          Plaintiffs-Appellees,

 6 v.                                                                          No. 31,804

 7   CHESAPEAKE OPERATING, INC., UNITED
 8   DRILLING, INC., DIXIE ELECTRIC, INC.,
 9   SWEATT CONSTRUCTION, INC., and
10   JAMES BAUCOM,

11          Defendants-Appellees,

12 and

13 McELVAIN OIL & GAS PROPERTIES, INC.,

14          Defendant-Appellant.

15 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
16 Barbara Vigil, District Judge

17 Sommerman & Quesada, LLP
18 George (Tex) Quesada
19 Dallas, TX

20 Fadduol, Cliff & Hardy, P.C.
21 Sam Fadduol
 1 Richard Hardy
 2 Lubbock, TX

 3 for Appellees

 4   Miller Stratvert PA
 5   Timothy R. Briggs
 6   Thomas R. Mack
 7   Albuquerque, NM

 8 for Appellants United Drilling, Inc.

 9 McCormick, Caraway & Tabor, LLP
10 Matthew T. Byers
11 Carlsbad, NM

12 for Appellants McElvain Oil & Gas



13                            MEMORANDUM OPINION

14 BUSTAMANTE, Judge.

15         McElvain Oil & Gas Properties, Inc. (McElvain) seeks to appeal from an order

16 granting co-Defendant United Drilling, Inc.’s (United’s) motion for summary

17 judgment, together with a stipulated order dismissing all of Plaintiffs’ claims against

18 United. We filed a notice of proposed summary disposition on February 13, 2012,

19 proposing to dismiss for want of a final, appealable order. On March 1, 2012,

20 memoranda in support were filed by United and Plaintiffs. No memorandum in

21 opposition has been filed, and the time for doing so has passed.



                                              2
1        Accordingly, for the reasons set forth in the notice of proposed summary

2 disposition, this appeal is dismissed.

3        IT IS SO ORDERED.



4
5                                          MICHAEL D. BUSTAMANTE, Judge

6 WE CONCUR:



7
8 JAMES J. WECHSLER, Judge



 9
10 CYNTHIA A. FRY, Judge




                                            3